Citation Nr: 0523936	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  04-42 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for epilepsy, grand mal, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
	





INTRODUCTION

The veteran served on active duty from October 1942 until 
January 1946. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran filed his notice of disagreement (NOD) in August 
2003, a Statement of the Case (SOC) was issued in November 
2004, and the veteran perfected his appeal later that month.

It is noted that in reviewing a file, the Board must consider 
all documents submitted prior to its decision and review all 
issues reasonably raised from a liberal reading of these 
documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993).  
Where such review reasonably reveals that the claimant is 
seeking a particular benefit, the Board is required to 
adjudicate the issue or, if appropriate, remand or refer the 
issue to the RO for development and adjudication; however, 
the Board may not ignore an issue so raised.  Id. On his 
November 2004 VA Form 9, the veteran appears to be attempting 
to pursue a claim for service connection for psychiatric 
disability.  This has not been developed on appeal, however, 
and therefore, is referred to the RO for appropriate action.  


FINDING OF FACT

The medical evidence of record fails to show any evidence of 
seizures during the appeal period.


CONCLUSION OF LAW

Criteria for a disability rating in excess of 10 percent for 
epilepsy, grand mal, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Code 
(DC) 8910 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Because the veteran requested an increased 
rating, the veteran's present condition is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The veteran is currently assigned a 10 percent disability 
rating under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8910, 
for epilepsy, grand mal.  Under this DC, the rating criteria 
are based upon the frequency and severity of the seizures a 
veteran has.  A 10 percent evaluation is assigned for a 
confirmed diagnosis of epilepsy with a history of seizures.  
A 20 percent evaluation is assigned if a veteran has at least 
1 major seizure in the last 2 years; or at least 2 minor 
seizures in the last 6 months.  A major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  A minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head, or sudden jerking movements of the arms, trunk, or 
head or sudden loss of postural control.  

In April 2002, the veteran underwent a VA examination to 
determine the severity of his epilepsy.  The examiner noted 
that the veteran reported that he had never actually been on 
epilepsy-specific medication for the prevention of seizures.  
The veteran indicated that he had had blackouts while on 
active duty, more than 50 years ago, but had not had one for 
several years.  Accordingly, the examiner concluded that 
since the veteran did not present any further complaints of 
blackouts, it is much more likely that the veteran suffers 
from an anxiety/depressive disorder than from an epileptic 
disorder.

The Board notes that it has reviewed the veteran's voluminous 
medical records, but was unable to find any report of 
seizures during the pendency of the appeal period.  The 
veteran has also not asserted that he currently suffers from 
seizures.  Given that the basis for rating an epileptic 
disorder is the number of seizures a veteran has over a 
certain time range, the Board finds that in absence of 
evidence of seizures, the veteran's claim for an increased 
rating is denied. 


II.  Veterans Claims Assistance Act Compliance

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2000 and December 2004.  Since these letters fully provided 
notice of elements (1), (2), (3) and (4), see above, it is 
not necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  With respect to element (4), the Board notes that 
the April 2000 letter specifically requested that the veteran 
that send additional evidence, or information describing 
additional evidence, to the RO, and the December 2004 letter 
asked the veteran to submit any evidence in his possession 
pertaining to the claim.  In addition, by virtue of the 
rating decisions on appeal and the statement of the case 
(SOC) the veteran was provided with specific information as 
to why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the November 2004 SOC, 
and the veteran has not claimed that VA has failed to comply 
with the notice requirements of the VCAA.  Thus, the Board 
considers VA's notice requirements met and any irregularity 
as to the timing of the notice, harmless.  (This is because 
the veteran received content complying notice and was 
provided additional opportunity to identify any other 
evidence considered lacking, and otherwise fully participate 
in the development of the claim.)  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, VA has acquired 
voluminous VA treatment records dating back more than 50 
years.  VA has also attempted to acquire past employment 
records identified by the veteran, but VA was informed that 
the records had been destroyed; and VA tried, without 
success, to acquire private treatment records.  As such, the 
Board finds that VA has made reasonable efforts to obtain all 
relevant treatment records, and is not aware of a basis for 
speculating that any other relevant private or VA treatment 
records exist that VA has not endeavored to obtain.  The 
veteran was also provided with a VA examination in April 
2002.   The veteran was also scheduled, per his request, for 
a hearing before the Board at the RO, but the veteran failed 
to show up at the assigned hearing time.

The Board notes that the veteran asserted in his notice of 
disagreement dated in August of 2003 that his VA examination 
in April 2002 was inadequate.  However, the veteran's 
complaint appears to be more closely aimed at the conclusions 
drawn by the examiner than at the thoroughness of the 
examinations, and there is no allegation that the examiner 
was in any way medically unqualified to perform the exam or 
that she was biased against the veteran.  As noted above, a 
rating for epilepsy, grand mal is based on the number of 
seizures that occur.  As such, the Board finds that an 
additional examination would not further the veteran's claim, 
but would serve only to further delay the inevitable 
conclusion that was reached above.  Accordingly, the Board 
finds that another examination is not required.

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Entitlement to an increased rating for epilepsy, grand mal, 
above 10 percent disabling, is denied.


                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


